DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 04/18/2019 and 10/30/2020 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 6 and 17 are objected to because of the following informalities:  the statement “at least one of” is idiomatically incorrect. Applicant should consider “at least one of the following” for improved clarity. 
Claims 17 and 18 are objected to because of the following informalities: the use of the word “unselectable”. “Unselectable” is not defined in a dictionary or given a definition in the specification. The examiner suggests changing to “not selectable” 
Claim 19 is objected to because of the following informalities: the second time “an aircraft” is stated should read “the aircraft”. This provides clarification that the same aircraft is being referenced. 
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “determiner configured to determine” in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With at least claim 1 includes the limitation of “determiner configured to determine” brake temperature and estimated landing distance. There is no written description or structural aspects described that perform the function determine. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “determiner configured to determine” invokes 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claims and specifications do not include the steps or algorithms for “determiner configured to determine”. Therefore, claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-20 are being rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more. 
Independent Claim Analysis 
Step 1: Determining if claim(s) are directed to a statutory class of invention (i.e., process, machine, manufacture, composition of matter. 
	Independent claim 9 is directed to “a method for autobrake selection in an aircraft, comprising: displaying an autobrake selection interface… and setting a brake parameter”. The claim is directed to a method with at least one step, thus a process, which is a statutory category. (Step 1: Yes)
	Independent claim 19 is directed to “a computer for autobrake selection”, “a processor” and “a non-transitory computer readable storage medium storing program code which when executed by the processor, preforms a computer implanted method of autobrake selection”. The claim is directed to completing a process, which is a statutory category. (Step 1: Yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself ;”). 
Independent claims 9 and 19 recite in general the steps of “displaying an autobrake selection interface”, “displaying …deceleration selection menu and runway exit menu”, and “setting a brake parameter”. 
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at data collected and determining information from the collected data. As the Federal Circuit explained, "methods which can be performed Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper and take action based on the data respectively. Claims 1 and 19 are directed to the judicial exception of a mental process. 

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
	Independent claim 9 does not recite any additional elements. Therefore, claim 9, is not integrated into a practical application. 
	Independent claim 19 recites the additional elements of “a computer”, “a processor”, and “a non-transitory computer readable storage medium storing program code”. The examiner finds the elements (i.e. a computer, a processor, and a storage medium) are claimed in a generic form, performing the general steps. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 19 is not integrated into a practical application. 

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
Independent claims 1 and 10 fail to claim anything significantly more than the judicial exception. 

Conclusion: 
Independent claims 9 and 19 are directed to the abstract idea of a mental process. Accordingly, claims 9 and 19 are not patent eligible. 

Dependent Claim Analysis
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
	Claims 10 – 18 are directed to a method of claim 9. The claims are directed to a process, which is a statutory category. (Step 1: Yes)
	Claim 20 is directed to a completing of a process of claim 19. Thus, the claim is directed to a process, which is a statutory category. (Step 1: Yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
	Claims 10-18 recite the additional limitations of “determining an estimated brake temperature” (Claim 10), “determining the brake parameter” (Claim 12), “determining an Claims 10-18 are directed to the judicial exception of a mental process. 
	Claim 20 recites the additional limitations of “determining an estimated brake temperature” and “determining the brake parameter”. These additional limitations continue to be directed to a mental process. The same analysis of Step 2A Prong One for claim 19 applies. Claim 20 is directed to the judicial exception of a mental process. 

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 10 – 18 and 20 recite additional limitations cited above, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 10 – 18 and 20 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 10 – 18 and 20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see Claims 10 – 18 and 20 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 10 – 18 and 20 are directed to the abstract idea of a mental process. Accordingly, claims 10 – 19 and 20 are not patent eligible. Overall, claims 9-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado (US 20150286215 A1) in view of Nikolic (US 9738378 B1) and Goodman (US 20080249675 A1)

Regarding claim 1, Alvarado teaches an autobrake selection interface for an aircraft ([0036] “an output device in an airplane display such as a tablet”), comprising; 
A cockpit mounted user selectable display ([0054] “output display on a screen and/or tablet in a cockpit of an aircraft”), the display comprising autobrake selection options and braking information ([0054] “deceleration indicator to illustrate the autobrake deceleration levels, corresponding to the selected autobrake deceleration level”), the autobrake selection options comprising at least one of autobrake off option, constant deceleration option ([0056] “selected autobrake level is displayed, minimum autobrake deceleration level”, that is a constant autobrake level as it is the minimum), and runway exit selection option ([0055] “output display may include possible ground travel exit paths”), and the braking information comprising at least one of an estimated brake temperature ([0032] “displaying brake temperature”), an estimated brake cooling time([0056] “shows an estimated dispatch time (e.g. a wait time)”, Figure 13 (1310)),  and 

Alvarado does not teach displaying a rejected takeoff (RTO) option, or displaying an estimated landing distance;
However, Nikolic does teach displaying a rejected takeoff (RTO) option, ([0033] “graphical user interface may also be configured to display available modes”, [0041] “operating modes may also include rejected takeoff mode”, the examiner reads this has the user interface displays available modes and of those available modes one is rejected take off. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alvarado to incorporate the teachings of Nikolic and display a rejected takeoff option. This would improve braking performance (Nikolic summary) and used to reduce or eliminate collision of an aircraft (Nikolic [0047]).
The combination of Alvarado and Nikolic does not teach displaying an estimated landing distance.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Alvarado and Nikolic to incorporate the teachings of Goodman and display an estimated landing distance. This would provide for optimized runway exiting and for landing of an aircraft at a selected point or selected exit taxiway on a particular landing runway. (Goodman [Technical Field])

Regarding claim 2, the combination of Alvarado, Nikolic and Goodman teaches the autobrake selection interface of claim 1. 
Alvarado teaches wherein the cockpit mounted user selectable display ([0054] “output display on a screen and/or tablet in a cockpit of an aircraft”) comprises a touchscreen, wherein user selection options presented on the touchscreen are made by touching an appropriate area on the touchscreen ([0049] “the input device(s) permit a user to enter data and commands into the processor. The input device(s) can be implemented by, for example…. a touchscreen”, that means in order to input data on to a touchscreen, the user touches the appropriate area of the touchscreen)

Regarding claim 3, the combination of Alvarado, Nikolic and Goodman teaches the autobrake selection interface of claim 1. 
Alvarado teaches wherein the constant deceleration option comprises a selectable menu comprising a plurality of constant deceleration settings. ([0054] and [0056] “the example display of the illustrated example has a deceleration indicator to illustrate the autobrake deceleration levels” “a first end of the deceleration indicator is the minimum autobrake declaration level while a second end of the deceleration indicator corresponds to the maximum autobrake deceleration level.” See also Figures 11 and 13. The examiner reads this has having multiple constant deceleration options ranging between the maximum and minimum autobrake deceleration levels. The Applicant references in the specification “in an alternate embodiment, the selection options are presented to the pilot in slider on the screen to provide an almost unlimited number of deceleration settings”)

Regarding claim 4, the combination of Alvarado, Nikolic and Goodman teaches the autobrake selection interface of claim 1.
Alvarado teaches wherein the runway exit selection option comprises a selectable display of a plurality of runway exit numbers corresponding to runway exits at an airfield. ([0022] “aircraft personal may select an exit point” [0042] “possible ground exit paths for the aircraft are then determined…. Predicted operating parameter value is determined for each possible ground exit paths… an output device then displays each of the predicted operating parameter values” See also Figure 8. The examiner reads this as possible ground exit paths are calculated and then displayed to the user alongside the parameter values for the exit.)  

Regarding claim 5, the combination of Alvarado, Nikolic and Goodman teaches the autobrake selection interface of claim 4.
Alvarado does not teach wherein the selectable display of the plurality of runway exit numbers is presented to the user such that available runway exit numbers are presented in a first display format and unavailable runway exit numbers are presented in a second display format. 
However, Goodman teaches wherein the selectable display of the plurality of runway exit numbers is presented to the user such that available runway exit numbers are presented in a first display format and unavailable runway exit numbers are presented in a second display format. ([0080] “displays an airport map with a default runway having a number of exit taxiways”, [0090] “if runway has numerous taxiway exits, then several pages may be used to display them” “In some embodiments, only those taxiway exits that have landing performance and/or meet a certain airline determined performance thresholds are displayed”, the examiner reads this as all available exits are displayed (first format) and the unavailable exits will be removed but can be seen on the airport map (second format). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Alvarado and Nikolic to incorporate the teachings of Goodman and display available and unavailable exits in different displays. This would provide for optimized runway exiting and for landing of an aircraft at a selected point or selected exit taxiway on a particular landing runway. (Goodman [Technical Field])

Regarding claim 6, the combination of Alvarado, Nikolic and Goodman teaches the autobrake selection interface of claim 5.
Alvarado does not teach wherein the available runway exit numbers are determined according to at least one of aircraft location on a runway and aircraft speed. 
However, Goodman teaches wherein the available runway exit numbers are determined according to at least one of aircraft location on a runway and aircraft speed. ([0090] “In some embodiments, only those taxiway exits that have landing performance and/or meet a certain airline determined performance thresholds are displayed”, [0033] “performance parameters can include planned approach, landing speeds, etc.”, the examiner reads this as some exits are unavailable based on the performance thresholds, this thresholds can include planned approach (which is location) and speed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Alvarado and Nikolic to incorporate the teachings of Goodman and have unavailable exits based on location and speed. This would provide for optimized runway exiting and for landing of an aircraft at a selected point or selected exit taxiway on a particular landing runway. (Goodman [Technical Field])

Regarding claim 7, the combination of Alvarado, Nikolic and Goodman teaches the autobrake selection interface of claim 1.
Alvarado teaches wherein the estimated brake temperature is displayed in a first brake temperature display format when the estimated break temperature is below a threshold, and 

Regarding claim 8, the combination of Alvarado, Nikolic and Goodman teaches the autobrake selection interface of claim 1.
Alvarado teaches wherein the estimated brake cooling time is displayed in a first estimated brake cooling format when the estimated brake cooling time is below a cooling threshold time, and wherein the estimated brake cooling time is displayed in a second estimated brake cooling format when the estimated brake cooling time is at or above a cooling threshold time. ([0042] “the predicted operating parameter value is determined by the brake cooling schedule data in combination with the BTMS measurement… an output device then displays each off the predicted operating parameter values… each of the predicted operating parameter values is compared to a threshold… if any of the predicted operating parameter values exceed the threshold a message is generated at the output device” the examiner reads this as the brake cooling schedule is used to determine the predicted operating parameter, the . 


Claims 9 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarado (US 20150286215 A1) in view of Goodman (US 20080249675 A1)

Regarding claim 9, Alvarado teaches a method for autobrake selection interface for an aircraft ([0021] “methods and apparatus to monitor components of an aircraft landing system”, [0036] “an output device in an airplane display such as a tablet”), comprising:
Displaying an autobrake selection interface comprising a constant deceleration option and a runway exit option ([0054] “output display on a screen and/or tablet in a cockpit of an aircraft” [0056] “selected autobrake level is displayed, minimum autobrake deceleration level”, that is a constant autobrake level as it is the minimum, [0055] “output display may include possible ground travel exit paths”); 
Displaying one of a constant deceleration selection menu ([0054] and [0056] “the example display of the illustrated example has a deceleration indicator to illustrate the autobrake deceleration levels” “a first end of the deceleration indicator is the minimum autobrake declaration level while a second end of the deceleration indicator corresponds to the maximum autobrake deceleration level.” See also Figures 11 and 13. The examiner reads this has having multiple constant deceleration options ranging between the maximum and 
Alvarado does not teach setting a brake parameter according to user selection of one of a constant deceleration setting and a runway exit number. 
However, Goodman teaches setting a brake parameter according to user selection of one of a constant deceleration setting and a runway exit number ([0030] “embodiments relate to optimized runway exiting techniques and technologies which can allow a pilot or flight crew to select a desired landing runway and a desired exit taxiway or a stopping point on a desired landing runway prior to landing, and then consistently slow the aircraft to an appropriate taxi speed”. The examiner reads this as the aircraft optimizing runway exit (setting a brake parameter) by having the pilot select a runway exit number and/or a deceleration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alvarado to incorporate the teachings of Goodman and set a brake parameter based on user selection of an exit and/or constant deceleration. This would provide for optimized runway exiting and for landing of an aircraft at a 

Regarding claim 10, the combination of Alvarado and Goodman teaches the method of claim 9. 
Alvarado teaches determining an estimated brake temperature for the brakes according to the user selection of the constant deceleration setting and the runway exit number. ([0056] “a deceleration indicator to illustrate the autobrake deceleration levels… a peak predicted BTMS value corresponding to the selected autobrake level is displayed… display also shows an estimated dispatch time”, [0040] “in some examples, the brake system may rely on potential ground exit points to determine a predicted BTMS values”, the examiner reads this as the user selects a deceleration level from the output and a predicted brake temperature is calculated, while the user can also have exit numbers also be used in the brake temperature calculation).  

Regarding claim 11, the combination of Alvarado and Goodman teaches the method of claim 10. 
Alvarado teaches wherein the runway exit menu comprises a plurality of options with each option corresponding to a respective runway exit at a destination airport. ([0022] “aircraft personal may select an exit point” [0042] “possible ground exit paths for the aircraft are then determined…. Predicted operating parameter value is determined for each possible ground exit paths… an output device then displays each of the predicted operating parameter values” See 

Regarding claim 12, the combination of Alvarado and Goodman teaches the method of claim 9. 
Alvarado does not teach determining the brake parameter according to a runway exit number selected by the user. 
However, Goodman teaches determining the brake parameter according to a runway exit number selected by the user. ([0030], “embodiments relate to optimized runway exiting techniques and technologies which can allow a pilot or flight crew to select a desired landing runway and a desired exit taxiway or a stopping point on a desired landing runway prior to landing”. The examiner reads this as the aircraft optimizing runway exit (setting a brake parameter) by having the pilot select a runway exit number). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alvarado to incorporate the teachings of Goodman and set a brake parameter based on user selection of an exit. This would provide for optimized runway exiting and for landing of an aircraft at a selected point or selected exit taxiway on a particular landing runway. (Goodman [Technical Field])

Regarding claim 13, the combination of Alvarado and Goodman teaches the method of claim 9. 


Regarding claim 14, the combination of Alvarado and Goodman teaches the method of claim 10.
Alvarado teaches displaying the estimated brake temperature. ([0032] “an example instrument panel of an aircraft displaying brake temperature values”, see also figure 5). 

Regarding claim 15, the combination of Alvarado and Goodman teaches the method of claim 14. 


Regarding claim 16, the combination of Alvarado and Goodman teaches the method of claim 15.
Alvarado teaches wherein the first format comprises a first indicia and the second format comprises a second indicia. ([0036] “the predicted operating parameter value may be displayed via an output device in an airplane display… the output device may also trigger a message when the computed BTMS (Brake Temperature Monitoring System) value exceed a threshold”, the examiner reads this has the first format is displayed via an output device while the second format is a pop up message, the Applicant’s specification states [0041] “the various indicia may include, for example, different colors,… blinking indicators, etc. in order to differentiate between available option, selected options, and unavailable options. The 

Regarding claim 17, the combination of Alvarado and Goodman teaches the method of claim 16. 
Alvarado does not teach wherein options corresponding to exit numbers that are unavailable due to at least one of an aircraft location on the runway and a current aircraft speed are unselectable by the user. 
However, Goodman teaches wherein options corresponding to exit numbers that are unavailable due to at least one of an aircraft location on the runway and a current aircraft speed are unselectable by the user. ([0090] “In some embodiments, only those taxiway exits that have landing performance and/or meet a certain airline determined performance thresholds are displayed”, [0033] “performance parameters can include planned approach, landing speeds, etc.”, the examiner reads this as some exits are unavailable based on the performance thresholds, this thresholds can include planned approach (which is location) and speed.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alvarado to incorporate the teachings of Goodman and have unavailable exits based on location and speed. This would provide for optimized runway exiting and for landing of an aircraft at a selected point or selected exit taxiway on a particular landing runway. (Goodman [Technical Field])

Regarding claim 18, the combination of Alvarado and Goodman teaches the method of claim 17. 
Alvarado does not teach wherein unselectable options are displayed in a different format from selectable options to indicate to a user which options are selectable. 
However, Goodman teaches wherein unselectable options are displayed in a different format from selectable options to indicate to a user which options are selectable. ([0080] “displays an airport map with a default runway having a number of exit taxiways”, [0090] “if runway has numerous taxiway exits, then several pages may be used to display them” “In some embodiments, only those taxiway exits that have landing performance and/or meet a certain airline determined performance thresholds are displayed”, the examiner reads this as all available exits are displayed (first format) and the unavailable exits will be removed but can be seen on the airport map (second format). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alvarado to incorporate the teachings of Goodman and display available and unavailable exits in different displays. This would provide for optimized runway exiting and for landing of an aircraft at a selected point or selected exit taxiway on a particular landing runway. (Goodman [Technical Field])

Regarding claim 19, Alvarado teaches a computer for autobrake selection in an aircraft ([0037] “the processor platform can be, for example, a personal computer any other type of computing device”, comprising: 

A non-transitory computer readable storage medium storing program code which ([0044] “example processes may be implemented using coded instructions stored on a non-transitory computer and/or machine readable medium”), when executed by the processor, performs a computer-implemented method of autobrake selection in an aircraft ([0041] “examples methods that may be used to implement the brake system apparatus are shown in figures 8 and 9, the method may be implemented using machine readable instruction that comprise a program for execution by a processor”), the program code comprising: 
Program code for displaying an autobrake selection interface comprising a constant deceleration option and a runway exit option ([0054] “output display on a screen and/or tablet in a cockpit of an aircraft” [0056] “selected autobrake level is displayed, minimum autobrake deceleration level”, that is a constant autobrake level as it is the minimum, [0055] “output display may include possible ground travel exit paths”); 
Program code for displaying one of a constant deceleration selection menu ([0054] and [0056] “the example display of the illustrated example has a deceleration indicator to illustrate the autobrake deceleration levels” “a first end of the deceleration indicator is the minimum autobrake declaration level while a second end of the deceleration indicator corresponds to the maximum autobrake deceleration level.” See also Figures 11 and 13. The examiner reads this has having multiple constant deceleration options ranging between the maximum and minimum autobrake deceleration levels. The Applicant references in the specification “in an alternate embodiment, the selection options are presented to the pilot in slider on the screen 
Alvarado does not teach program code for setting a brake parameter according to user selection of one of a constant deceleration setting and a runway exit number. 
However, Goodman teaches program code for setting a brake parameter according to user selection of one of a constant deceleration setting and a runway exit number.  ([0030] “embodiments relate to optimized runway exiting techniques and technologies which can allow a pilot or flight crew to select a desired landing runway and a desired exit taxiway or a stopping point on a desired landing runway prior to landing, and then consistently slow the aircraft to an appropriate taxi speed”. The examiner reads this as the aircraft optimizing runway exit (setting a brake parameter) by having the pilot select a runway exit number and/or a deceleration). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alvarado to incorporate the teachings of Goodman and set a brake parameter based on user selection of an exit and/or constant deceleration. This would provide for optimized runway exiting and for landing of an aircraft at a selected point or selected exit taxiway on a particular landing runway. (Goodman [Technical Field])

Regarding claim 20, the combination of Alvarado and Goodman teaches the computer of claim 19. 
Alvarado teaches program code for determining an estimated brake temperature for a brake according to the user selection of one of the constant deceleration setting and the runway exit number ([0056] “a deceleration indicator to illustrate the autobrake deceleration levels… a peak predicted BTMS value corresponding to the selected autobrake level is displayed… display also shows an estimated dispatch time”, [0040] “in some examples, the brake system may rely on potential ground exit points to determine a predicted BTMS values”, the examiner reads this as the user selects a deceleration level from the output and a predicted brake temperature is calculated, while the user can also have exit numbers also be used in the brake temperature calculation).
Alvarado does not teach program code for determining the brake parameter according to a runway exit number selected by the user. 
However, Goodman teaches program code for determining the brake parameter according to a runway exit number selected by the user. ([0030], “embodiments relate to optimized runway exiting techniques and technologies which can allow a pilot or flight crew to select a desired landing runway and a desired exit taxiway or a stopping point on a desired landing runway prior to landing”. The examiner reads this as the aircraft optimizing runway exit (setting a brake parameter) by having the pilot select a runway exit number). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Alvarado to incorporate the teachings of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha P Pelow whose telephone number is (408)918-7533.  The examiner can normally be reached on Monday - Thursday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.P.P./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667